                Case 2:19-cv-00681-RAJ Document 1 Filed 05/07/19 Page 1 of 4




1

2

3

4

5                                                      UNITED STATES DISTRICT COURT
                                                      WESTERN DISTRICT OF WASHINGTON
6
     NORTHWEST ADMINISTRATORS, INC.,
7
                                                                                     NO.

8                                                Plaintiff,

9                                 V,                                                 COMPLAINT TO COLLECT TRUST
                                                                                     FUNDS
10   SHELTON-TURNBULL PRINTERS, INC.,
     an Oregon corporation,
II

12                                               Defendant.

13
     The Plaintiff alleges:
14
                                                                               !.
15


16
                   Plaintiff, Northwest Administrators, Inc., is an organization incorporated under the

17   laws of the State of Washington, with its principal place of business in King County, and

18   is the authorized administrative agency for and the assignee of the Western Conference

19
     of Teamsters Pension Trust Fund (hereinafter "Trust").
20
                                                                               II.
21
                   The Western Conference of Teamsters Pension Trust Fund is an unincorporated
22

     association operating as a Trust Fund pursuant to Section 302 of the Labor
23


24

25

26   COMPLAINT TO COLLECT TRUST
     FUNDS AND UNION DUES                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                              ATTORNEYS AT LAW
     Page 1 of 4
     G:\01-Ol(S99\5[)\ShcltonTur;it';il'Pim!ers41-131K M 9A<;'()m[)]aiin.doR
                                                                                              100 WEST 1 [ARRISON STREET • NORTH TOWER, SUITE WO
                                                                                                           SRATTI.B, WASHINGTON 98119
                                                                                                   TELEPHONE: (206) 285-0464 * FAX: (206) 2^.8925
                                                                                                                   (S)"sg®^F>K
                 Case 2:19-cv-00681-RAJ Document 1 Filed 05/07/19 Page 2 of 4




     Management Relations Act of 1947, as amended, to provide retirement benefits to

     eligible participants.
1
                                                                                  III.
2

                    This Court has jurisdiction over the subject matter of this action under Section
3

4    502(e)(1) and (f) of the Employee Retirement income Security Act of 1974 ("ERISA"),

5    29 U.S.C. §1132(e)(1) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.

6    §185(a).
7
                                                                                  IV.
8
                    Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C,
9
     §1132(e)(2), because the plaintiff trust fund is administered in this District.
10
                                                                                  V.
11

12                  Defendant is an Oregon corporation.

13                                                                                VI.

14                  Defendant is bound to a coilective bargaining agreement with Local 206 of the
15
     International Brotherhood of Teamsters (hereinafter "Local"), under which the Defendant
16
     is required to promptly and fully report for and pay monthly contributions to the Trust at
17
     specific rates for each hour of compensation (including vacations, holidays, overtime
18


19
     and sick leave) the Defendant pays to its employees who are members of the

20   bargaining unit represented by the Local. Such bargaining unit members are any of the

21   Defendant's part-time or full-time employees who perform any work task covered by the

22
     Defendant's collective bargaining agreements with the Local, whether or not those
23
     employees ever actually join the Local.
24
                                                                                  VII.
25


26   COMPLAINT TO COLLECT TRUST
     FUNDS AND UNION DUES                                                                Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                         ATTORNEYS AT LAW
     Page 2 of 4
     C;A01-0!99q\5II\Shdthi' 'I umbiill Printers 414318 l-19-\Co!irol,.'i>H,dow
                                                                                         100 WEST HARR1SON STRRKT • NOHTH TOWER, SUITE 300
                                                                                                     Si^ATI'LE, WASHINGTON 98119
                                                                                              TELEPHONE: (206) 285-04M • f-:AX: (206)285-8^25
                                                                                                              ®^j£3Sh>e3
                  Case 2:19-cv-00681-RAJ Document 1 Filed 05/07/19 Page 3 of 4




                     Defendant accepted the Plaintiff's Trust Agreement and Dedaration and agreed

     to pay liquidated damages equa! to twenty percent (20%) of ail delinquent and
I
     delinquently paid contributions due to the Trust, together with interest accruing upon
2
     such delinquent contributions at varying annual rates from the first day of delinquency
3

     until fully paid, as well as attorney's fees and costs the Trust incurs in connection with
4

5    the Defendant's unpaid obligations.

6                                                                                         VIII.

7
                     Defendant submitted remittance reports for the months of January 2019 through
8
     April 20" 9, but fcsited to pay contributions for those months. The total contributions
9
     owed for ^aid months are $8,528.88. Based on Defendant's unpaid contributions for the
10

     months of Januar/2019 through April 2019, Defendant is further obligated for liquidated
II

12   damages sn the amount of $1,705.78, as well as interest accruing and attorneys fees

13   and costs.

14                   WHEREFORE, the Plaintiff, on the Trust's behalf, prays the court as follows:
15
                     1. That it be granted judgment against Defendant for:
16
                                    A. All delinquent contributions due the Trust;
17
                                     B, All liquidated damages and pre-judgment interest due the Trust;
18

                                     C. All attorneys fees and costs incurred by the Trust in connection with
19


20                   Defendant's unpaid obligations; and

21                                   D. Such other and further relief as the court may deem Just and

22
                    equitable.
23
     //
24   a             ..-...,.                                   ...                .    ,   ,.      ,   .   .




     //
25


26   COMPLAINT TO COLLECT TRUST
     FUNDS AND UNION DLJ£S;                                                                                   Rcid, McCarthy, Ballew & Lcahy, L.L.R
                                                                                                                               ATTORNEYS AT LAW
     Page 3 of 4
     G:\01-01999\'ii!\S[iciicnT(jrab']11Piii)tere^!4313 i-l(f-l(.'o:iiiilaiiH.d[)ix                           100 WEST HAiUUSON STREET * NORTi 1 TOWER, SUITE 300
                                                                                                                          SEATTLE, WAS111NUTON 9ti119
                                                                                                                   TELEPHONE: (ZQrt) 2«!)-0464 • FAX: (206) 285-8925
                                                                                                                                    iS,rSgS^,»
                 Case 2:19-cv-00681-RAJ Document 1 Filed 05/07/19 Page 4 of 4



                                7th
                    DATED this 7In  day of May, 2019.

                                                                              REID, MCCARTHY, BAE^W & LEAHY, LL.P



                                                                              Russeli J. Reid,^W0&A #2560
                                                                              Attorney for Plaintiff




9

10


11


12

13

14

15

16

17

18

19


20

21


n
23


24


25

26   COMPLAINT TO COLLECT TRUST
     FUNDS AND UNION DUES                                                                   Reid, McCarthy, Ballevv & Leahy, L,L,P.
                                                                                                             ATTORNEYS AT LAW
     Page 4 of 4
     G:\01-01999\5!l\SliettonTumbuil Printers <li4318 l-lc)-\('omplaint.do™                  100 WEST HARRISON STREET * NORTH TOWHR, .SLJITH ^00
                                                                                                         SiiATT)^, WASHiNOTON 98119
                                                                                                  TELEPHONE: (206) 285-0464 • FAX: (206)285.89Z5
                                                                                                                  ®14^ga?if5
